DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.

 Priority
	Applicant’s cancellation of claim 235-239, 245-249, and 252-256 have obviated the previous concerns over the benefit of an earlier filing date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 217-234, 240-244, and 250-251 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 currently recites “wherein upon engaging the reusable part with the disposable part, the first nut is detachably coupled with and rotatable by the drive component in a direction controllable by the control unit”. After considering the applicant’s remarks and reviewing the claim language again, the examiner has realized this limitation could be confusing as to whether a method step is being recited, which brings into question whether claim 1 is combining different statutory categories (e.g. both a machine and a process). While the examiner believes that the applicant only intends to claim a machine (and is not intending to claim any method steps), the examiner suggests amending this portion of the claim to use “configured to” language – i.e. by reciting how the first nut is configured to be detachably coupled with and rotatable by the drive component upon engaging the reusable part with the disposable part to obviate these concerns.
Claim 240 recites “wherein when the reusable part and the disposable part are engaged, the first nut is operably coupled with and rotatable by a drive component of the reusable part”. Similar to the rejection noted above of claim 1, this language could be confusing as to whether a method step is being recited, which brings into question whether claim 240 is combining different statutory categories (e.g. both a machine and a process). The examiner suggests amending this portion of the claim to use “configured to” language.
Claim 244 recites “a drive component” in line 4. This has been made unclear because claim 240 was amended to introduce a drive component and it is not apparent whether these are referring to the same drive component.
Claim 250 recites “wherein when the reusable part and the disposable part are engaged, the first nut is operably coupled with and rotatable by a drive component of the reusable part”. Similar to the rejection noted above of claim 1, this language could be confusing as to whether a method step is being recited, which brings into question whether claim 240 is combining different statutory categories (e.g. both a machine and a process). The examiner suggests amending this portion of the claim to use “configured to” language.
	Claim 251 recites “a drive component” in lines 3-4. This has been made unclear because claim 250 was amended to introduce a drive component and it is not apparent whether these are referring to the same drive component.
Claims 217-234, 241-244 and 251 are rejected as they depend from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 240, 241, 243, 244, 250 and 251  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Congnome Cane (US 2012/0143133 A1, cited previously and hereafter 'Cane').
As to claim 240, Cane discloses a disposable part for containing fluid medicament for delivery into or through the skin of a user (Figs. 1-3B, para 0001-0003) by a fluid medicament delivery device (10) comprising a reusable part (base body 11 and parts therein), the disposable part comprising: a first reservoir (syringe 14a) for containing the fluid medicament, said first reservoir engageable with the reusable part (see para 0028; either of syringes 14a, 14b can be bayonet coupled into seats of 11); a first plunger head (17a and/or 18a) moveable by a first lead screw (21a) in the first reservoir (Figs. 3A, 3B, para 0036); a first bushing (23a) fixedly mounted in the first reservoir (see Fig. 3B; when syringe 14a is attached to body 11 at least a portion of 23a fixedly mounted in rear of syringe); and a first nut (29a) concentrically secured by and rotatable in the first bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29a secured in bottom of bushing 23a and rotates therein), the first nut threadedly engaged with the first lead screw wherein when the reusable part and the disposable part are engaged, the first nut (29a) is operably coupled with and rotatable by a drive component (motor 24) of the reusable part, such that the first nut is configured to linearly displace the first lead screw in the first reservoir in a direction dependent on a rotation direction of the first nut in the first bushing (para 0035-0036).
As to claim 241, Cane discloses the disposable part of claim 240 as described above, and further wherein the first nut includes a portion that is insertable into and axially lockable by the first bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a) and a portion having an outer profile adapted to detachably engage with a mating profile of a load gear operable by the drive component (see para 0035 and annotated Fig. 3A above).
As to claim 243, Cane discloses the disposable part of claim 240 as described above, and further comprising: a second reservoir (syringe 14b) for containing an additional fluid medicament; a second plunger head (17b and/or 18b)  moveable by a second lead screw (21b) in the second reservoir (Figs. 3A-3B); a second bushing (23b) fixedly mounted in the second reservoir (see Fig. 3B; when syringe 14b is attached to body 11 at least a portion of 23b fixedly mounted in rear of syringe); and a second nut (29b) concentrically secured by and rotatable in the second bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29b secured in bottom of bushing 23b and rotates therein), the second nut threadedly engaged with the second lead screw to linearly displace the second lead screw in the second reservoir in a direction dependent on a rotation direction of the second nut in the second bushing (para 0035-0036).
As to claim 244, Cane discloses the disposable part of claim 243 as described above, and further wherein each of the first and the second nut includes a first portion insertable into and axially lockable by and in a respective one of the first bushing and the second bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a; the same for upper portion of nut 29b, bushing 23b, and gear 28b, respectively) and a second portion having an outer profile that is adapted to detachably engage with a mating profile of a load gear operable by a drive component (see para 0035, Figs. 3A-3B).
As to claim 250, Cane discloses a reservoir (14a) for containing fluid medicament for delivery into or through the skin of a user (Figs. 1-3B, para 0001-0003) by a fluid medicant delivery device (10) comprising a reusable part (base body 11 and parts therein), the reservoir engageable with the reusable part see para 0028; either of syringes 14a, 14b can be bayonet coupled into seats of 11) and comprising: a plunger head (17a and/or 18a) moveable by a lead screw (21a) in the reservoir (Figs. 3A-3B); a bushing (23a) fixedly mounted in the reservoir (see Figs. 3A-3B; at least a portion of the bushing 23a fixed in a proximal end of syringe 14a when it is attached to body 11); and a nut (29a) concentrically secured by and rotatable in the bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29a secured in bottom of bushing 23a and rotates therein), the nut threadedly engaged with the lead screw, wherein when the reusable part and the disposable part are engaged, the first nut is operably coupled with and rotatable by a drive component (motor 24) of the reusable part such that the first nut is configured to linearly displace the lead screw in the reservoir in a direction dependent on a rotation direction of the nut in the bushing (para 0035-0036).
As to claim 251, Cane discloses the reservoir of claim 250 as described above, and further wherein the nut includes a first portion insertable into and axially lockable by and in the bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a) and a second portion having an outer profile adapted to detachably engage with a mating profile of a load gear operable by a drive component (see para 0035 and annotated Fig. 3A above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 242 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Heller et al. (US 2015/0217046 A1, cited previously and hereafter 'Heller').
As to claim 242, Cane discloses the disposable part of claim 240 as described above, but is silent to wherein the fluid medicament comprises levodopa or carbidopa, or a combination of levodopa and carbidopa.
Heller teaches that levodopa and carbidopa are known substances for treating Parkinson’s Disease (see para 0002, 0004, 0005, 0009, 0157).
It would have been obvious to one having ordinary skill in the art to combine the known device of Cane with the known drug of Heller such that the fluid medicament comprises levodopa or carbidopa, or a combination of levodopa and carbidopa. One would have been motivated to do so in order to administer levodopa and/or carbidopa for the treatment of conditions such as Parkinson’s Disease (see at least para 0002, 0004, 0005, 0009, 0157 of Heller).

Allowable Subject Matter
Claims 1 and 217-234 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, as noted in the Final Rejection mailed 7/27/22, while not agreeing with all of the applicant’s arguments concerning the Cane reference, the examiner does agree that there is no disclosure by Cane that upon engaging the syringe with the body, the intemally threaded nut is detachably coupled to a drive component, such as motor (ref. character 24). The examiner also agrees that the instant claim 1 requires that the reusable part and the disposable part are two separate components (which are engageable), and that the first bushing of Cane is not fixedly mounted in the first reservoir of the disposable part before engagement, when considering the rest of the limitations of claim 1. Therefore claim 1 is considered as being non-obvious over Cane.
Claims 217-234 are dependent from claim 1.

Response to Arguments
	Applicant’s arguments submitted 7/27/22 have been considered.
	With regard to the applicant’s arguments concerning the rejections under 35 U.S.C. 102 (pages 9-10 of Remarks), these arguments are not persuasive. The applicant argues that Cane fails to disclose at least “a first bushing fixedly mounted in the first reservoir… a first nut concentrically secured by and rotatable in the first bushing, the first nut threadedly engaged with the first lead screw, wherein when the reusable part and the disposable part are engaged, the first nut is operably coupled with and rotatable by a drive component of the reusable part, such that the first nut is configured to linearly displace the first lead screw in the first reservoir in a direction dependent on a rotation direction of the first nut in the first bushing.” However the instant claims do not require any specific type of mounting between the first bushing and the first reservoir, nor do the claims specify any particular time frame or period when the mounting occurs. Furthermore, Cane appears to satisfy the limitations regarding the first nut and in the first bushing, and the first nut being configured to linearly displace the first lead screw as claimed when the reusable part and the disposable part are engaged (see above rejections of claims 240 and 250). The applicant also argues that “The office, at page 7 of the Office Action, indicates that there is no disclosure by Cane that upon engaging with the body, the internally threaded nut is detachably coupled to a drive component, and the Office further agrees that the first bushing of Cane is not fixedly mounted in the first reservoir of the disposable part before engagement”. However this was with regard to claim 1, and the wording “upon engaging…” is more specific than the current wording in claims 240 and 250 that only requires “when engaged”. I.e. the wording in claim 1 suggests a specific event that occurs simultaneously with the reusable part engaging with the disposable part, whereas claims 240 and 250 are not specific to a time period when the first nut is operably coupled with and rotatable by a drive component.
	Applicant’s remaining arguments are general in nature and/or have been addressed in other sections of this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783